Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claims 1-20 of E. Kantzer et al., US 16/638,395 are pending and stand rejected.  

Withdrawal Claim Objections

Upon reconsideration, objection to Claim 4 as duplicative of claim 1 is withdrawn.  Claim 4 recites the additional limitation of “wherein the inorganic base has a pKb of less than 1”.  This limitation is not recited in independent claim 1 and is considered a meaningful limitation.  As such, claim 4 is not duplicative of instant claim 1 and the original rejection was improper.  Applicant’s amendment striking out the text “is a material which does not contain carbon - carbon bonds” however clarifies claim 4 with respect to the nature of the claimed “inorganic base” because an “inorganic base”, under its plain meaning, cannot have carbon – carbon bonds.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 2, 3 and 20 pursuant to 35 U.S.C. 112(b) as indefinite on the grounds that the meanings of variables “p” and “n” within the recitation of “amine group of the formula X-R3-(NH-R3-)p-, or an alkoxy group of formula X-R3-(OR3-)n-” are unclear is withdrawn in view of Applicant’s amendment.  


Rejections 35 U.S.C. 112(b)

Indefinite Chemical Nomenclature

Rejection of claims 2, 3, and 20 pursuant to 35 U.S.C. 112(b), as indefinite because the scope of the following claim 2 phrase:

wherein optionally one or more units -N-R3-N- is present as either one of the rings


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

cannot be read consistently with the other claim 2 limitations is maintained for the reasons given in the previous Office action.  That is, there are two occurrences of “-N-R3-N-” in the following claim 2 recited chemical equation:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

and it is not clear as which occurrence the subject claim 2 phrase refers.  

ring-opening of a cyclic urea, it is not clear to one of ordinary skill in the art as to how the recited divalent piperazine ring structure:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

can be fitted within either of these two recited “-N-R3-N-” occurrences.  

Indefinite Claim Recitation

Claims 1-20 are rejected pursuant to 35 U.S.C. 112(b), as indefinite in view of Applicant’s amendment to instant claim 20, which renders the scope of all pending claims indefinite for the following reasons.  

Claim 20 is considered indefinite pursuant to 35 U.S.C. 112(b) because the scope of the following underlined claim 20 terms:

20.  A process for converting cyclic alkyleneureas into their corresponding alkyleneamines, comprising 

in a first step converting cyclic alkyleneureas into their corresponding alkyleneamines by reacting cyclic alkyleneureas in the liquid phase with water with removal of CO2, so as to convert from about 5 mole% to about 95 mole% of alkyleneurea moieties in a feedstock to corresponding amines, and 

in a second step adding an inorganic base and reacting cyclic alkylene ureas remaining from the first step with the inorganic base to convert the cyclic alkylene ureas completely or partially into their corresponding alkyleneamines

wherein the corresponding alkyleneamines are triethylenetetramine (L-TETA), aminoethylethanolamine (AEEA), or ethylenediamine (EDA).


cyclic alkyleneureas and corresponding alkyleneamines are unclear with respect to the identity/number of cyclic alkyleneureas/alkyleneamines required because they are each italicized amendment by recitation of “or” implies that a plurality is not required.  That is, the claim 20 recitation of “cyclic alkyleneureas into their corresponding alkyleneamines”, can be interpreted based on the plain meaning to require that at least two different cyclic alkyleneureas be reacted under the claim conditions to form at least two different corresponding alkyleneamines.  This interpretation is consistent with instant Example 2:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein multiple different “cyclic alkyleneureas” are reacted under the claim conditions to form multiple different “corresponding alkyleneamines”.  However, by amendment Applicant added the claim 20 phrase, 

wherein the corresponding alkyleneamines are triethylenetetramine (L-TETA), aminoethylethanolamine (AEEA), or ethylenediamine (EDA).

wherein the “or” implies that only one alkyleneamine (not at least two different alkyleneamines) need be present to meet this claim limitation.  Thus, Applicant’s amendment renders the identity/number of cyclic alkyleneureas and corresponding alkyleneamines required to meet claim 20 unclear because they are recited as a plurality in the preamble but by the added amendment recite that only a single alkyleneamine is required.  

In view of the foregoing discussion of claim 20, instant claims 1-19 are also rejected as indefinite for the same reasons.  

Claim Objections

Parentheticals

Claim 20 is objected to for use of the following respective parentheticals triethylenetetramine (L-TETA), aminoethylethanolamine (AEEA), or ethylenediamine (EDA).  While Applicant may intend that the parenthetical phrase is merely a synonym, better form would be to amend to remove the parenthetical to avoid confusion as to whether Applicant improperly intends preferences within the claim.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 112, First Paragraph

Rejection of claims 1-19 under 35 U.S.C. 112(a) because the specification, while enabling one of skill in the art to make and use the instantly claimed process of claims 1-19:

wherein the is claimed “corresponding alkyleneamine” is triethylenetetramine (L-TETA), aminoethylethanolamine (AEEA), or ethylenediamine (EDA)

does not reasonably enable one of skill in the art to make and use the full scope of:

converting any cyclic alkyleneureas into a corresponding alkyleneamines

is maintained for the reasons given in the previous Office action.  Applicant has not provided any argument or addressed this rejection respecting instant claims 1-19.  

With respect to overcoming this § 112 scope of enablement rejection of claim 2, Applicant is invited to discuss/consider amending instant claim 2 to remove the phrase “and a group combining such alkylene amine and alkoxy units p and n” as well as addressing the above 112(b) rejections of claim 2.  

Subject Matter Free of the Art of Record

Instant claims 1-20 are considered to be free of the art of record.  Instant claim 1 is directed to: 

A process for converting cyclic alkyleneureas into their corresponding alkyleneamines, comprising 

in a first step converting cyclic alkyleneureas into their corresponding alkyleneamines by reacting cyclic alkyleneureas in the liquid phase with water with removal of CO2, so as to convert from about 5 mole% to about 95 mole% of alkyleneurea moieties in a feedstock to corresponding amines, and 

in a second step adding an inorganic base and reacting cyclic alkylene ureas remaining from the first step with the inorganic base to convert the cyclic alkylene ureas completely or partially into their corresponding alkyleneamines

First note that the instant claim 1 recitation of:

in a first step converting cyclic alkyleneureas into their corresponding alkyleneamines by reacting cyclic alkyleneureas in the liquid phase with water with removal of CO2, so as to convert from about 5 mole% to about 95 mole% of alkyleneurea moieties in a feedstock to corresponding amines

is broadly and reasonably interpreted, consistent with the instant specification (see e.g., Examples 2 and 3 as discussed in the previous Office action), and based the plain meaning when considered with the recited “second step” as being performed in the absence of the “inorganic base”.  

In any case, the closest prior art of record is considered to be A. Steele et al., US 2,812,333 (1957) (“Steele”).  Steele teaches that the hydrolysis of 1-(2-hydroxyethyl) imidazolidone-2 (UAEEA) to N-(2-hydroxyethyl)ethylene diamine (AEEA) is carried out by heating the UAEEA in the presence of water at an elevated temperature sufficient to cause hydrolytic cleavage.  Steele at col. 2, lines 66-71; Steele at col. 1, lines 65-70, Eq. (IV).  



Since the hydrolysis reaction is a reversible reaction, it is necessary naturally, to remove the carbon dioxide as it is formed in any convenient manner such as venting to the atmosphere.

Steele at col. 2, line 79 through col. 3, line 2.  In Example II, Steele performs the hydrolysis of UAEEA to AEEA as summarized below. 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Steele teaches that the results of Example II (as summarized in Table II) indicate that the rate of hydrolysis of the substituted imidazolidone is appreciable; under conditions of the test, approximately 5 percent of the compound degraded per hour.  One of ordinary skill in the art may fairly infer that Steele Example II (although not expressly stated) is performed with periodic venting of the autoclave so as to release carbon dioxide in view of the above quoted excerpt from Steele at col. 2, line 79 through col. 3, line 2.  

Steele thus teaches each and every limitation of instant claim 1’s recitation of:

in a first step converting cyclic alkyleneureas into their corresponding alkyleneamines by reacting cyclic alkyleneureas in the liquid phase with water with removal of CO2, so as to convert from about 5 mole% to about 95 mole% of alkyleneurea moieties in a feedstock to corresponding amines, and 




in a second step, adding an inorganic base and reacting cyclic alkylene ureas remaining from the first step with the inorganic base to convert the cyclic alkylene ureas completely or partially into corresponding alkyleneamines

Although respecting this claim 1 second step, Steele does teach that “1-(2-hydroxyethyl) imidazolidone-2 can be saponified to N-(2-hydroxyethyl)ethylene diamine by heating in the presence of aqueous alkali such as sodium hydroxide; saponification is quantitative”. Steele at col. 3, lines 8-11.  

But Steele is deficient in Steele does not motivate one of ordinary skill in the art to perform the instant process including a first hydrolysis with the removal of carbon dioxide in the absence of an inorganic base followed by a second step of adding an inorganic base and “and reacting cyclic alkylene ureas remaining from the first step”.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1624



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622